


Exhibit 10.27

 

NBTY, INC.
2009 EQUITY AWARDS PLAN

 

STOCK APPRECIATION RIGHT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of               , 20    , by and between
NBTY, Inc., a Delaware corporation (the “Company”), and                         
(the “Holder”).

 

The Compensation and Stock Option Committee of the Board of Directors of the
Company (the “Committee”) has granted this stock appreciation right award (the
“Award”) on                   , 20     (the “Grant Date”), under the NBTY, Inc.
2009 Equity Awards Plan (the “Plan”).  Unless otherwise indicated, any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan.  A copy of the Plan as in effect on the date hereof has
been delivered to the Holder.  By signing and returning this Agreement, the
Holder acknowledges having received and read a copy of the Plan as in effect on
the date hereof and agrees to comply with the Plan, this Agreement and all
applicable laws and regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.             Grant of SARs.  Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, the Holder is hereby granted a
stock appreciation rights (“SARs”) representing                          shares
of the Common Stock at an exercise price per share of $                 (the
“Exercise Price”), which is no less than Fair Market Value on the Grant Date.

 

2.             Vesting and Exercise.

 

(a)           Except as set forth in subsection (b) of this Section 2, the Award
shall vest and become exercisable in installments as provided below, which shall
be cumulative.  To the extent that the Award has become vested and exercisable
as provided below, the Award thereafter may be exercised in accordance with
Section 3.  Upon expiration of the Award, the Award shall be canceled and no
longer exercisable.

 

The following table indicates each date upon which the Holder shall first become
vested and entitled to exercise the Award with respect to the percentage of the
shares of Common Stock indicated beside such date, provided that the Holder has
not had a Termination (as defined in Section 5) with the Company or any of its
subsidiaries at any time prior to such date (each of the dates set forth below
being herein called a “Vesting Date”):

 

Vesting Date

 

Total
Percentage Vested

 

1st Anniversary of Grant Date

 

0

%

2nd Anniversary of Grant Date

 

 

%

 

 

 

 

Anniversary of Grant Date

 

100

%

 

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date; vesting shall occur only on the appropriate Vesting Date.

 

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence of a Change in Control (as defined in
Exhibit A hereto), the Award shall immediately become exercisable with respect
to all shares of Common Stock subject thereto.

 

3.             Method of Exercise; Issuance of Shares; Notification.  Subject to
the provisions of Section 2 and Section 4, to the extent vested, the Award may
be exercised, in whole or in part, at any time or from time to time prior to the
expiration or the earlier termination of the Award as provided herein, by giving
written notice of exercise to the Company, in form and substance satisfactory to
the Company or its agent, specifying the full number of stock appreciation
rights to be exercised.  Such notice shall be accompanied by payment in full of
the Exercise Price multiplied by the number of SARs with respect to which the
Award is exercised as follows:  (i) in cash or by check, bank draft or money
order payable to the order of the Company; (ii) by payment in full or in part in
whole shares of Common Stock for which the Holder has good title, free and clear
of all liens and encumbrances, and which the Holder either has purchased on the
open market or has owned for at least six months having a Fair Market Value on
the exercise date equal to the aggregate Exercise Price payable by reason of
such exercise; (iii) by authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value on the exercise date equal to the aggregate Exercise Price payable by
reason of such exercise; (iv) any combination of the foregoing; or (v) any other
means expressly authorized by the Committee.  As promptly as is practicable
after the receipt of a written notice of exercise to the Company, but in no
event later than sixty (60) days following the date of exercise, the Holder
shall be entitled to shares of Common Stock with a Fair Market Value equal to
(a) the excess of (1) the Fair Market Value of the Common Stock on the date of
exercise over (2) the exercise price of the SAR multiplied by (b) the number of
SARs exercised (less the shares used to pay the Exercise Price if the payment
method in clause (iii) in the immediately preceding sentence is utilized).  Such
shares of Common Stock shall be registered in the name of the Holder, Holder’s
authorized assignee, or Holder’s legal representative.  Upon exercise, the
Company either (i) shall provide for the registration of such shares in
book-entry form or (ii) deliver to the Holder a stock certificate representing
such shares.  The Company may postpone such registration or delivery until the
Company is satisfied that the issuance of such shares of Common Stock will not
violate any of the provisions of the Securities Act of 1933, as amended, or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or the
requirements of applicable state law relating to authorization, issuance or sale
of securities, or until there has been compliance with the provisions of such
acts or rules.  The Holder understands that the Company is under no obligation
to register or qualify the shares of Common Stock with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.

 

4.             Award Term.  The term of the Award shall be 10 years after the
Grant Date and the Award shall expire at 5:00 p.m. (eastern time) on the 10th
anniversary of the Grant Date, subject to earlier termination in the event of
the Holder’s Termination with the Company.

 

5.             Termination.  “Termination” shall mean the Holder’s termination
of employment with the Company and its subsidiaries, except that if the Holder
is an outside director, “Termination” shall mean the cessation of the Holder’s
service on the Board and if the Holder is a consultant, “Termination” shall mean
the cessation of the Holder’s performance of services for the Company and its
subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Subject to Section 4 and the terms of the Plan and this Agreement, the Award
shall remain exercisable as follows:

 

(a)           In the event of the Holder’s Termination by reason of death or
disability (as defined in section 22(e)(3) of the Code), the Award, to the
extent vested at the time of the Holder’s Termination, shall remain exercisable
until the earlier of (i) 12 months after the last day of the month in which the
date of such Termination occurs and (ii) the expiration of the stated term of
the Award pursuant to Section 4.

 

(b)           In the event of the Holder’s involuntary Termination without
“cause” (as defined in Section 5(d)), the Award, to the extent vested at the
time of the Holder’s Termination, shall remain exercisable until the earlier of
(i) three months after the last day of the month in which the date of such
Termination occurs and (ii) the expiration of the stated term of the Award
pursuant to Section 4.

 

(c)           In the event of the Holder’s voluntary Termination (other than a
voluntary termination described in Section 5(d)), the Award, to the extent
vested at the time of the Holder’s Termination, shall remain exercisable until
the earlier of (i) 30 days after the last day of the month in which the date of
such Termination occurs and (ii) the expiration of the stated term of the Award
pursuant to Section 4.

 

(d)           In the event of the Holder’s Termination for “cause” or in the
event of the Holder’s voluntary Termination within 90 days after an event that
would be grounds for a Termination for “cause”, the Holder’s entire Award
(whether or not vested) shall be forfeited and canceled in its entirety upon
such Termination.  For purposes of this Agreement, “cause” shall mean:  (i) the
disclosure or misuse of confidential information or trade secrets;
(ii) activities in violation of the policies of the Company, including, without
limitation, the Company’s insider trading policy; (iii) the violation or breach
of any material provision in any employment contract or agreement among the
Holder and the Company or any of its subsidiaries; (iv) engaging in conduct
relating to the Holder ‘s employment with the Company or any of its subsidiaries
for which either criminal or civil penalties may be sought; and (v) willful
engaging in conduct that is demonstrably injurious to the Company or any of its
subsidiaries, monetarily or otherwise, including conduct that, in the reasonable
judgment of the Committee, does not conform to the standard of conduct expected
of the Company’s executives or employees. The determination of whether an
employee’s or former employee’s Termination was for cause shall be made by the
Committee in good faith and in its sole discretion.

 

(e)           Any portion of the Award that is not vested as of the date of the
Holder’s Termination for any reason shall terminate and expire as of the date of
such Termination.

 

6.             Change in Control.  Notwithstanding the provisions of Section 3.6
of the Plan, in the event of a Change in Control, the Award shall be treated in
accordance with one of the following methods as determined by the Committee in
its sole discretion: (i) the Award may be cancelled for fair value (as
determined in the sole discretion of the Committee) which, may equal the excess,
if any, of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of shares of Common Stock over the
aggregate exercise price of the Awards; (ii) a new award may be issued in
substitution of the Award that

 

3

--------------------------------------------------------------------------------


 

will substantially preserve the otherwise applicable terms of the Award, as
determined by the Committee in its sole discretion; or (iii) for a period of at
least 20 days prior to the Change in Control, the Award may be exercisable as to
all shares of Common Stock subject thereto (but any such exercise will be
contingent upon and subject to the occurrence of the Change in Control and if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the exercise will be null and void) and
any portion of the Award not exercised prior to the consummation of the Change
in Control shall terminate and be of no further force and effect as of the
consummation of the Change in Control.  For the avoidance of doubt, in the event
of a Change in Control, the Committee may, in its sole discretion, terminate the
award without payment of consideration therefor if the exercise price is equal
to or exceeds the per share value of the consideration to be paid in the Change
in Control transaction without payment of consideration therefor.

 

7.             Restriction on Transfer of Award.  No part of the Award shall be
anticipated, alienated, attached, sold, assigned, pledged, encumbered, charged,
hypothecated or otherwise transferred other than by will or by the laws of
descent and distribution.  During the lifetime of the Holder, the Award may be
exercised only by the Holder or the Holder’s guardian or legal representative. 
The Award shall not be subject to levy by reason of any execution, attachment or
similar process.  Upon any attempt to anticipate, alienate, attach, sell,
assign, pledge, encumber, charge, hypothecate or otherwise transfer the Award or
in the event of any levy upon the Award by reason of any execution, attachment
or similar process contrary to the provisions hereof, the Award shall
immediately and automatically become null and void.

 

8.             Rights as a Stockholder; Adjustments.  (a)  The Holder shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
the Award unless and until the Holder has become the holder of record of such
shares.  No adjustments shall be made to the Award, the shares of Common Stock
covered by the Award or the Exercise Price for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise may be specifically provided in the Plan.

 

(b)           The Committee shall adjust the terms of the Award (including,
without limitation, the number of shares of Common Stock subject to the Award,
the type of property to which the Award relate and the Exercise Price), in such
manner as it deems appropriate (including, without limitation, the cancellation
of the Award in exchange for cash amounts determined by the Committee) to
prevent the enlargement or dilution of rights, or otherwise as it deems
appropriate, for any increase or decrease in the number of issued shares of
Common Stock (or issuance of shares of stock other than shares of Common Stock)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spin-off, split-up, combination, reclassification or exchange of
shares of Common Stock, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of the Company, including any extraordinary dividend or extraordinary
distribution.  After any adjustment made pursuant to this Section 8(b), the
number of shares of Common Stock subject to the Award will be rounded down to
the nearest whole number.  Any adjustment to the Award by the Committee pursuant
to this Section 8(b) shall be final, binding and conclusive.

 

4

--------------------------------------------------------------------------------


 


9.             TAX WITHHOLDING.


 

As a condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to the Award or in connection with any other
event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to the Award (including, without
limitation, FICA tax), (a) the Company may deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to the Holder shares of
Common Stock otherwise deliverable, (b) the Committee shall be entitled to
require that the Holder remit cash to the Company (through payroll deduction or
otherwise) or (c) the Company may enter into any other suitable arrangements to
withhold, in each case in an amount sufficient in the opinion of the Company to
satisfy such withholding obligation.  In each case, the shares of Common Stock
deducted or withheld from any payment or distribution shall not have an
aggregate Fair Market Value in excess of the minimum amount required to be
withheld.  Any fraction of a share of Common Stock which would be required to
satisfy such obligation shall be disregarded and the remaining amount due shall
be paid in cash by the Holder.

 

10.           Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the Holder
with respect to the subject matter hereof.

 

11.           Notices.  Any notice or communication given hereunder (each a
“Notice”) shall be in writing and shall be sent by personal delivery, by courier
or by United States mail (registered or certified mail, postage prepaid and
return receipt requested), to the appropriate party at the address set forth
below:

 

If to the Company, to:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, New York 11779

Attention:  General Counsel

 

If to the Holder, to:  the address for the Holder on file with the Company;

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

12.           No Obligation to Continue Service.  This Agreement is not an
agreement of employment or retention.  This Agreement does not guarantee that
the Company or its subsidiaries will employ, retain or continue to employ or
retain the Holder during the entire term

 

5

--------------------------------------------------------------------------------


 

of this Agreement (or any portion thereof), including but not limited to any
period during which the SAR is outstanding, nor does it modify in any respect
the Company’s or its subsidiaries’ right to terminate or modify the Holder’s
employment or retention or compensation.

 

13.           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of Delaware, without regard to
principles of conflict of laws.

 

14.           Waiver of Jury Trial.  The Holder waives any right it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or the Plan.

 

15.           Choice of Forum.

 

(a)           Jurisdiction.  The Company and the Holder, as a condition to the
Holder’s receipt of the Award, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Suffolk County, New York
over any suit, action or proceeding arising out of or relating to or concerning
the Plan or this Agreement.  The Company and the Holder, as a condition to the
Holder’s receipt of the Award, acknowledge that the forum designated by this
Section 15(a) has a reasonable relation to the Plan and this Agreement and to
the relationship between the Holder and the Company.  Notwithstanding the
foregoing, nothing herein shall preclude the Company from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Section 15.

 

(b)           Acceptance of Jurisdiction.  The agreement by the Company and the
Holder as to forum is independent of the law that may be applied in the action,
and the Company and the Holder, as a condition to the Holder’s receipt of the
Award, (i) agree to such forum even if the forum may under applicable law choose
to apply non-forum law, (ii) hereby waive, to the fullest extent permitted by
applicable law, any objection which the Company or the Holder now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in Section 15(a), (iii) undertake
not to commence any action arising out of or relating to or concerning the Plan
or this Agreement in any forum other than the forum described in this Section 15
and (iv) agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon the Company and the Holder.

 

(c)           Service of Process.  The Holder, as a condition to the Holder’s
receipt of the Award, hereby irrevocably appoints the General Counsel of the
Company as the Holder’s agent for service of process in connection with any
action, suit or proceeding arising out of or relating to or concerning the Plan
or this Agreement, who shall promptly advise the Holder of any such service of
process.

 

(d)           Confidentiality.  The Holder, as a condition to the Holder’s
receipt of the Award, agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in Section 15,
except that the Holder may disclose information concerning such dispute,
controversy or claim to the court that is considering such dispute, controversy
or claim or to the Holder’s legal counsel (provided that such counsel agrees not
to

 

6

--------------------------------------------------------------------------------


 

disclose any such information other than as necessary to the prosecution or
defense of the dispute, controversy or claim).

 

16.           Counterparts.  This Agreement may be executed with counterpart
signature pages or in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

HOLDER

NBTY, INC.

 

 

 

 

 

 

By:

 

[Name]

 

Name:

 

 

Title

 

7

--------------------------------------------------------------------------------
